Citation Nr: 9922596	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-11 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1963 to January 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in June 1998.  A statement of the case was 
mailed to the veteran in June 1998.  The veteran's 
substantive appeal was received in August 1998.  


REMAND

At the outset, the Board notes that at this time, the Board 
does not make any determination as to whether the veteran's 
claim for service connection is well-grounded.  The Board 
further notes that in claims that are not well-grounded, the 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim.  However, the VA may 
be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the veteran contends that he suffered right ear 
hearing loss in service.  Specifically, the veteran claims 
that his hearing loss is the result of exposure to acoustic 
trauma while serving as an artillery crewman during service.  
He asserts on that a field trip in the winter of 1964, an 
explosion from a howitzer gun caused hearing loss in both 
ears.  The veteran's separation examination indicated that 
his hearing was within normal limits based on audiometric 
testing.  Nonetheless, the veteran maintains that the 
examiner at separation verbally told him that he had hearing 
loss in his right ear, even though it was documented as 
normal.

A report of audiometric testing conducted at the 
Massachusetts Eye and Ear Infirmary included an impression of 
asymmetrical hearing loss.  In March 1998, the veteran was 
afforded a VA audiological examination and a VA ear disease 
examination.  At that time, the audiological examiner noted 
that there were no medical records available for review.  The 
veteran reported that his right ear hearing loss began in 
service when a gun misfired on his right side, and he lost 
hearing in both ears for one week.  According to the veteran, 
only his left ear hearing returned after one week.  The 
audiological examiner diagnosed the veteran with sensory 
neural deafness in the right ear and normal hearing in the 
left ear.  Upon examination of the ear, the ear disease 
examiner noted that the veteran's auricles, external canals, 
tympanic membranes, tympanous and mastoids were all normal.  
Neither VA examiner, however, opined as to the etiology of 
the veteran's right ear hearing loss.

Prior to appellate adjudication of the claim, all of the 
veteran's VA and private treatment records with respect to 
hearing loss should be obtained and he should be afforded a 
VA examination.  The examiner should review all of the 
evidence prior to the examination, including the service 
medical records.  The examiner should determine whether it is 
as likely as not that the any currently diagnosed hearing 
loss is the result of noise exposure in service.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
hearing loss from the time of discharge 
in January 1965 to the present.  Where 
appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry the RO should obtain any VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.  If the records are not 
received the RO should inform the 
appellant and tell him that he can 
procure them.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
audiological examination to determine the 
nature and etiology of any current 
hearing loss.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should state 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed right and/or left ear hearing 
loss is the result of noise exposure in 
service.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral hearing 
loss.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


